Citation Nr: 9911360	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-26 045 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 10 percent for low back 
pain with sciatica.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tsopei Robinson, Associate Counsel



INTRODUCTION

The veteran had active duty from September 1985 to April 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1992 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO).  



REMAND

In his substantive appeal received in January 1994, the 
veteran requested a hearing at the local VA office before the 
BVA (Board).  The veteran was afforded a hearing before a 
hearing officer at the RO in September 1994, however, there 
is no indication in the claims folder that he withdrew his 
request for a hearing before a member of the Board at the RO 
(Travel Board hearing).

In December 1998, the RO informed the veteran that it could 
be several months before his requested Travel Board hearing 
could take place.  He was requested to advise the RO as to 
whether he still wanted a Travel Board hearing, and whether 
he desired an alternative form of hearing.  He was advised 
that if he did not respond, he would remain on the list of 
persons desiring a Travel Board hearing.  There is no 
evidence in the claims folder that the veteran responded to 
this communication.

In January 1999, the veteran's representative reported that 
the veteran would state his contentions at a Travel Board 
hearing.

In a letter dated January 14, 1999, the veteran was informed 
that he had been scheduled for a Travel Board hearing on 
February 12, 1999.  The veteran was advised that to confirm 
his hearing he should complete an enclosed VA Form 21-4138, 
and that if the form was not received within seven days, the 
hearing would be canceled and he would remain on the list of 
persons to be scheduled for a future hearing.

The VA Form 21-4138 advised the veteran that by signing the 
form he was accepting the scheduled hearing and waiving his 
right to 30 days notice of scheduled hearings under the 
Board's regulations.  38 C.F.R.§ 19.76 (1998).

There is no indication in the claims folder that the veteran 
responded to the RO's January 1999 letter, or submitted the 
VA Form 21-4138.  The veteran did not report for the 
scheduled hearing, and the case was forwarded to the Board 
for appellate consideration.

In view of the foregoing,, this case must be REMANDED for the 
following:


The RO should afford the veteran an 
opportunity for a Travel Board hearing in 
accordance with applicable laws and 
regulations.


Thereafter the case should be returned to the Board, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted. No action is required of the 
veteran until he receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









